Citation Nr: 0721195	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral eye disability as a result of VA treatment in 
October 1993.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a bilateral eye 
disability.  

The Board previously remanded this case for additional 
development in January 2005 and July 2006.  Unfortunately, 
not all of the requested development has been accomplished.

In November 2006, the veteran testified before at an RO 
hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has twice been returned for a medical opinion 
addressing whether the veteran's current findings of chronic 
allergic conjunctivitis are related to an October 1993 
incident where the veteran was mistakenly prescribed ear 
drops for his eyes.  

An October 1993 VA medical record notes that the veteran was 
seen that morning due to an upper respiratory infection with 
conjunctivitis.  The report noted that the veteran received 
Neosporin drops from the pharmacy, which actually was otic 
medication.  He put one drop in each eye, after which he 
experienced eye redness and discomfort.  He denied any 
blurred vision.  The assessment was bilateral conjunctivitis 
exacerbated allergic response due to irritation from otic 
drops.  A separate October 1993 VA medical record also notes 
that the veteran was prescribed Neosporin and when he 
instilled it he noticed severe irritation.  It was noted that 
Neosporin was wrongly prescribed as an otic solution.  

An April 2002 VA medical record shows a diagnosis of allergic 
conjunctivitis.  The examiner noted that there was a possible 
history of chronic conjunctivitis due to otic medication used 
in the eyes a few years ago.  VA medical records dated from 
September 2003 to August 2004 show continued findings of 
chronic conjunctivitis and allergic non-specific 
conjunctivitis.

A VA medical opinion provided in July 2002 notes that 
previous visits did not reveal chronic conjunctivitis 
associated with toxic corneal trauma.  The examiner, however, 
did not state that there was no association between the 
chronic conjunctivitis and the use of ear drops in the eyes, 
particularly in light of the April 2002 assessment of a 
possible relationship between the two.  A February 2005 
examiner was specifically asked to determine whether the 
veteran's chronic allergic conjunctivitis was related to the 
use of ear drops to his eyes in 1993, with consideration of 
the April 2002 finding of a possible relationship.  The 
examiner found that the veteran's dry eyes were not caused by 
the ear drop solution, but did not answer the question 
regarding current symptoms of chronic allergic 
conjunctivitis.  After the case was returned to the same 
examiner in October 2006, the examiner stated that the 
veteran's loss of vision was not related to the ear drop 
incident but, again, did not answer the question regarding 
the current symptoms of chronic allergic conjunctivitis. 

Therefore, the question remains whether the veteran's current 
findings of chronic allergic conjunctivitis are related to 
the October 1993 incident when the veteran was mistakenly 
prescribed Neosporin ear drops for his eyes.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
a Board Certified Ophthalmologist, other 
than the ophthalmologist who last reviewed 
the file.  The ophthalmologist should 
provide an opinion as to whether the 
veteran's current findings of chronic 
allergic conjunctivitis are related to the 
October 1993 incident where he 
administered Neosporin otic drops solution 
to his eyes.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



